Case 2:19-cv-06664-DSF-PLA Document 1-1 Filed 08/01/19 Page 1 of 28 Page ID #:6
Case 2:19-cv-06664-DSF-PLA Document 1-1 Filed 08/01/19 Page 2 of 28 Page ID #:7
Case 2:19-cv-06664-DSF-PLA Document 1-1 Filed 08/01/19 Page 3 of 28 Page ID #:8
Case 2:19-cv-06664-DSF-PLA Document 1-1 Filed 08/01/19 Page 4 of 28 Page ID #:9



  1    Berman Litigation Group
       Laurence M. Berman (SBN 93515)
  2    815 Moraga Drive
       Los Angeles, CA 90049
  3    Phone No.: (424) 465-9079
       Fax No.: (310) 454-0868
  4    Email: lberman@bermanlitigationgroup.com
  5    Baake Law LLC
       David R. Baake (SBN 325087)
  6    275 Downtown Mall
       Las Cruces, NM 88001
  7    Phone: (545) 343-2782
       Email: david@baakelaw.com
  8
       Attorneys For Plaintiff Palumbo Design, LLC
  9
 10
                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
 11
                                 COUNTY OF LOS ANGELES
 12
 13
       PALUMBO DESIGN, LLC, a California          Case No.: 19STCV18838
 14    limited liability corporation,             Assigned for all purposes to the Hon.
 15          Plaintiff,                           Michael Linfield, Dept. 34

 16          vs.                                     FIRST AMENDED COMPLAINT FOR:

 17    1169 HILLCREST, LLC, a Nevada                 (1) BREACH OF CONTRACT; AND
       limited liability corporation, NEM 2          (2) QUANTUM MERUIT
 18    LLC, a Nevada limited liability
       corporation fka NAM 2, NEIL
 19    MOFFITT, an individual, and DOES 1
       through 10, inclusive,
 20
             Defendants.
 21
 22
 23
 24
 25
 26
 27
 28


                                      FIRST AMENDED COMPLAINT
Case 2:19-cv-06664-DSF-PLA Document 1-1 Filed 08/01/19 Page 5 of 28 Page ID #:10



   1          Plaintiff Palumbo Design, LLC, by and through its attorneys, brings this action
   2   against Defendant 1169 Hillcrest, LLC, a Nevada limited liability corporation, Defendant
   3   NEM 2 LLC, a Nevada limited liability corporation fka NAM 2 LLC, Defendant Neil
   4   Moffitt, an individual, and Does 1 through 10.
   5                                             PARTIES
   6          1. Plaintiff Palumbo Design, LLC (“Palumbo Design” or “Plaintiff”) is, and at all
   7   times relevant hereto was, a California limited liability company having its principal place
   8   of business in the County of Los Angeles, California.
   9          2. Plaintiff is informed and believes, and based thereon alleges, that Defendant 1169
  10   Hillcrest, LLC (“1169 Hillcrest”), is a limited liability company organized and existing
  11   pursuant to the laws of the State of Nevada, having its principal place of business in the
  12   County of Los Angeles, State of California.
  13          3. Plaintiff is informed and believes, and based thereon alleges, that Defendant Neil
  14   A. Moffitt (“Moffitt”) is the manager of 1169 Hillcrest.
  15          4. Plaintiff is informed and believes, and based thereon alleges, that the only member
  16   of 1169 Hillcrest is Defendant NEM 2 LLC (“NEM 2”) or NAM 2 LLC (“NAM 2”), both
  17   of which are limited liability companies organized and existing pursuant to the laws of the
  18   State of Nevada, and having their principal place of business in the state of Nevada. (NEM
  19   2 and NAM 2 shall be collectively referred to as “NEM 2.”).
  20          5. According to NEM 2’s most recent Annual List of Managers and State Business
  21   License Application filed with the Nevada Secretary of State, Moffitt is the sole
  22   member/manager of NEM 2, and Moffitt is based at 5731 Lago Lindo, P.O. Box 2487,
  23   Rancho Santa Fe, California. Defendants Moffitt, 1169 Hillcrest, and NEM 2 LLC shall be
  24   collectively referred to as Defendants.
  25          6. This lawsuit arises from a Development Services Agreement (“DSA”) that was
  26   entered into on March of 2014 between Plaintiff and 1169 Hillcrest for a property located
  27   at 1169 North Hillcrest Road in Beverly Hills, California (the “Property”). Under the DSA,
  28   Plaintiff was entitled to 40% of the Aggregate Development Fee upon the sale of the
                                                     -1-
                                          FIRST AMENDED COMPLAINT
Case 2:19-cv-06664-DSF-PLA Document 1-1 Filed 08/01/19 Page 6 of 28 Page ID #:11



   1   Property. Although an Aggregate Development Fee has been earned, Defendants have
   2   failed to pay Plaintiff its share of the fee, and continue to refuse to do so despite repeated
   3   demands by Plaintiff. On information and belief, the monies owed to Plaintiff under the
   4   DSA were paid or transferred to 1169 Hillcrest, NEM 2 and/or Moffitt.
   5          7. On information and belief, 1169 Hillcrest has a single member—NEM 2 —and
   6   NEM 2 in turn has a single member—Moffitt. Single member LLCs are “disregarded
   7   entities” for federal and state income tax purposes, and the single member is deemed to be
   8   the seller of the property for income tax purposes. This means that the single members,
   9   Moffitt and NEM 2, are deemed to be the sellers of the Property for income tax purposes.
  10   On information and belief, certain of the funds owed to Plaintiff were used to pay off
  11   Moffitt’s personal tax liabilities.
  12          8. By virtue of Defendants 1169 Hillcrest, NEM 2, and Moffitt’s wrongful retention
  13   of Plaintiff’s share of the monies owed to Plaintiff under the DSA, Plaintiff is entitled to an
  14   order declaring that Defendants 1169 Hillcrest, NEM 2, and Moffitt hold said funds and
  15   any proceeds thereof and any other property acquired therewith as a constructive trustee for
  16   the benefit of Plaintiff, and should be compelled to convey these funds and any profits
  17   earned from these funds to Plaintiff.
  18          9. Plaintiff is ignorant of the true names and capacities of Defendants fictitiously
  19   designated herein as Does 1 through 10, inclusive, and therefore sues those Defendants by
  20   such fictitious names. Plaintiff will seek leave of Court to amend this complaint when the
  21   true names and capacities of such fictitiously designated Defendants have been ascertained.
  22   Plaintiff is informed and believes and based thereon alleges that each fictitiously designated
  23   Defendant in some way as yet unknown to the Plaintiff is and was in some manner
  24   responsible for, or a party to, the disputes and other acts alleged herein.
  25          10. Plaintiff is informed and believes and thereon alleges that each Defendant sued
  26   herein was the agent, principal, employee or representative of the other Defendants herein,
  27   participated in and/or ratified the acts complained of herein, provided knowing and
  28   substantial assistance to the other Defendants, or are in some way liable for the actions of
                                                       -2-
                                             FIRST AMENDED COMPLAINT
Case 2:19-cv-06664-DSF-PLA Document 1-1 Filed 08/01/19 Page 7 of 28 Page ID #:12



   1   each of the other defendants.
   2                               JURISDICTION AND VENUE
   3          11. Plaintiff is a resident of the County of Los Angeles, State of California.
   4   Defendant 1169 Hillcrest is a resident of the County of Los Angeles, State of California.
   5          12. This Complaint asserts Plaintiff’s rights under the DSA. The DSA was entered
   6   into and performed in the County of Los Angeles, and the acts that provide a basis for the
   7   claims asserted in this complaint took place in Los Angeles County. Defendants
   8   purposefully availed themselves of the privilege of conducting business in California; each
   9   of the causes of action set forth in this Complaint arise under California law. Accordingly,
  10   this Court has jurisdiction over this matter pursuant to, inter alia, Section 410.10 of the
  11   California Code of Civil Procedure and Section 10 of Article VI of the California
  12   Constitution.
  13          13. Venue is proper in Los Angeles County because Plaintiff is informed and
  14   believes, and thereon alleges, that Defendant 1169 Hillcrest contracted to perform certain
  15   obligations in Los Angeles County under the DSA. Accordingly, venue is proper in Los
  16   Angeles County under Section 395 of the California Code of Civil Procedure.
  17                                   FACTUAL BACKGROUND
  18                                   The 1169 Hillcrest Property
  19          14. Michael Palumbo is a well-known home designer and developer who has
  20   specialized in locating, designing, and building homes in Beverly Hills, Holmby Hills, Bel
  21   Air, and Hollywood Hills for over thirty-five years. He conducts business through Palumbo
  22   Design LLC. 1
  23          15. In 2013, Mr. Palumbo identified a lucrative real estate development opportunity
  24   to develop the Property. In early 2014, Mr. Palumbo entered into the Residential Purchase
  25   Agreement and Joint Escrow Instructions to purchase the Property for $15,000,000.
  26          16. Before the close of escrow for the Property, Mr. Palumbo was approached in
  27
       1
  28    For simplicity, “Palumbo” will be used to refer to the LLC, while “Michael Palumbo” or
       “Mr. Palumbo” will be used to refer to the individual.
                                                    -3-
                                          FIRST AMENDED COMPLAINT
Case 2:19-cv-06664-DSF-PLA Document 1-1 Filed 08/01/19 Page 8 of 28 Page ID #:13



   1   California by Moffitt about the Property. Moffitt represented to Mr. Palumbo that he
   2   wanted to purchase the Property from Mr. Palumbo and, together with Mr. Palumbo,
   3   construct “an elite high-end residence,” sell it, and split the profits. The developed Property
   4   is hereinafter referred to as the “Project.”
   5          17. On February 4, 2014 Michael Palumbo and Moffitt entered into a Memorandum
   6   of Understanding (“MoU”) to memorialize their mutual understanding regarding how to
   7   develop the Property. Under the MoU, Michael Palumbo would transfer all his interests in
   8   the Property to Moffitt in exchange for Moffitt’s promise to form a new limited liability
   9   company (the “Operating LLC”) that would own and manage the Property to “develop and
  10   sell an uber high end caliber home” upon close of escrow.
  11          18. Moffitt told Palumbo Design to expect a draft operating agreement for the
  12   Operating LLC shortly. But, on or around March 14, 2014, Michael Palumbo was surprised
  13   to receive a proposed Development Services Agreement instead.
  14          19. This new agreement proposed a radically different relationship between Palumbo
  15   Design and the Operating LLC.
  16          20. The MoU contemplated that Palumbo Design and an entity controlled by Moffitt
  17   would be co-members of the Operating LLC. Now, after reviewing the DSA (and without
  18   any warning from Moffitt that this new structure was being proposed), Palumbo understood
  19   that Moffitt was offering to have the Operating LLC employ Palumbo Design as an
  20   independent contractor.
  21          21. Palumbo Design was further surprised to learn that Moffitt intended the
  22   Operating LLC (to be known as 1169 Hillcrest, LLC) to have only one member—NEM 2.
  23   Since NEM 2 is an entity controlled by Moffitt himself, Moffitt alone would enjoy
  24   membership rights in the Operating LLC.
  25          22. Although the parties had initially discussed a relationship in which Palumbo
  26   would have an equity interest in 1169 Hillcrest LLC, the DSA Moffitt presented to Palumbo
  27   provided instead that the parties would receive a share of the profits upon the sale of the
  28   Property. The parties executed this agreement—the DSA—in March 2014. A copy of the
                                                      -4-
                                           FIRST AMENDED COMPLAINT
Case 2:19-cv-06664-DSF-PLA Document 1-1 Filed 08/01/19 Page 9 of 28 Page ID #:14



   1   DSA is attached as Exhibit 1 to this Complaint.
   2          23. Section 2.1 of the DSA provided that Palumbo would be appointed “to manage
   3   and oversee the planning, approvals, programming, permitting, construction, and
   4   development of the Project . . . .”
   5          24. Section 5.1 of the DSA provides that Palumbo will be paid a fee, to be calculated
   6   in accordance with Schedule 5.1. Schedule 5.1, in turn, provides:
   7          SCHEDULE 5.1 Development Services Fee
   8          1.     Commencing 30 days after Owner’s purchase of the Property, the
                     Owner shall pay a monthly draw in the amount of $15,000.00 per
   9                 month to Palumbo (the “Monthly Draw”). The Monthly Draw shall
                     continue until the cumulative Monthly Draws equal seven percent
  10                 (7%) of the construction cost of the Project or until the sale of the
                     Project and/or Property, whichever shall first occur. All Monthly
  11                 Draws will be an advance of the aggregate development fee (the
                     “Aggregate Development Fee”).
  12
              2.     The Aggregate Development Fee shall be calculated as follows:
  13
              The Sales Price of the Project and/or Property
  14
              Less real estate broker Commission
  15
              Less out-of-pocket costs of sale of the Project and/or Property incurred by
  16          Owner
  17          Less all cash payments made by the Owner to purchase, develop and
              construct the Project and/or Property (the “Owner Payments”)
  18
              Less a preferential return of 10% on all Owner Payments
  19
               Less all payments of principal and interest in the event that Owner
  20          determines to obtain financing for the purchase, development and
              construction of the Project and/or Property, including all costs incurred by
  21          Owner in connection with obtaining such financing(s)
  22          Equals Net Profits on sale of the Project and/or Property.
  23          The Aggregate Development Fee shall be 40% of the Net Profits on Sale of
              the Project and/or Property.
  24
              The amount to be paid to Palumbo upon the sale of the Project and/or
  25          Property shall be:
  26          The Aggregate Development Fee less the aggregate of all Monthly Draws
              upon the sale of the Project and/or Property.
  27
              25. Palumbo is entitled to a ‘Development Service Fee’ as defined by Section 5.1 of
  28
                                                       -5-
                                             FIRST AMENDED COMPLAINT
Case 2:19-cv-06664-DSF-PLA Document 1-1 Filed 08/01/19 Page 10 of 28 Page ID #:15



   1   the DSA, upon the sale of the Property by 1169 Hillcrest to any other party, including
   2   Palumbo. The DSA specifically contemplates that the Development Services Fee will be
   3   paid whether or not the Project is completed, insofar as it provides that the fee shall be
   4   calculated based on “[t]he Sales Price of the Project and/or Property.” Thus, even if 1169
   5   Hillcrest decided to sell the Property in an undeveloped state and terminate Palumbo’s
   6   appointment to oversee development, Palumbo would still be entitled to its share of the
   7   proceeds.
   8           26. The issue of when Palumbo’s contractual rights arose under the DSA was the
   9   subject of a December 7, 2016 ruling by the United States District Court in the forfeiture
  10   proceedings against the Property. In response to a motion filed by Defendants, in the
  11   forfeiture proceedings that Court held: “Under the contract between Palumbo and 1169
  12   Hillcrest, Palumbo was to be paid after the sale of the Property. The sale did not occur prior
  13   to the filing of this forfeiture action.”
  14           27. Section 8.1 of the DSA, entitled “Termination,” provides that Palumbo’s
  15   Appointment to oversee the Project may be terminated if, inter alia, 1169 Hillcrest LLC
  16   “giv[es] Palumbo written notice” that “the Project and/or the Property is sold by the owner.”
  17   Section 8.3, entitled “Compensation of Palumbo on Termination,” provides, in relevant
  18   part:
  19           If Palumbo’s appointment under this Agreement is terminated under Section
               8.1, within 60 days after such termination, the Owner shall pay to Palumbo
  20           all amounts earned by (in accordance with Section 5.1) and owing to
               Palumbo under this Agreement (including any amount owing under Section
  21           5.1), calculated as of the date of termination, including the Aggregate
               Development Fee less the aggregate of all Monthly Draws in the event this
  22           Agreement is terminated due to a sale of the Project and/or the Property.
  23           28. Putting these provisions of the DSA together, the DSA provides that (1) 1169
  24   Hillcrest LLC is required to pay Palumbo his share of the profits after the Property is sold
  25   but (2) Palumbo’s right to receive Monthly Draws, and 1169 Hillcrest’s right to receive a
  26   preferential return on its investment in the Property, terminate as of the date that Palumbo’s
  27   appointment as manager and developer is terminated.
  28   //
                                                      -6-
                                            FIRST AMENDED COMPLAINT
Case 2:19-cv-06664-DSF-PLA Document 1-1 Filed 08/01/19 Page 11 of 28 Page ID #:16



   1            1169 Hillcrest Terminates Palumbo’s Appointment Under the DSA.
   2          27. On February 10, 2015, Moffitt sent Palumbo an email in which he terminated the
   3   Development Project, allegedly because Khadem Abdulla Al Qubaisi (“KAQ”) was
   4   “disenchanted” with Palumbo. Moffitt’s stated grounds for terminating the Development
   5   Project were a pretext to terminate Palumbo’s role and sell the Property in its undeveloped
   6   state to a third party, Skyview Capital (“Skyview”). This is clear from the following facts:
   7                a. On January 5, 2015, Skyview made its initial offer of $22 million to purchase
   8                   the Property.
   9                b. On February 9, 2015, Moffitt had NEM 2 LLC, an entity wholly owned by
  10                   him, purchase KAQ’s interest in 1169 Hillcrest for $16.3 million.
  11                c. On February 10, 2015, a day later, Moffitt terminated the Development
  12                   Project and Palumbo’s appointment under it.
  13                d. On February 13, 2015, Moffitt’s wholly owned entity, NEM 2 and Skyview
  14                   finalized the “Vacant Land Purchase Agreement” pursuant to which the
  15                   Property would be transferred to Skyview.
  16                            Palumbo I and the Settlement Agreement.
  17          28.      After Moffitt terminated Palumbo’s appointment under the DSA, Palumbo
  18   sued 1169 Hillcrest and Moffitt in United States District Court. [Palumbo I] In the operative
  19   complaint, Palumbo asserted fraud in the inducement as his primary claim and sought
  20   rescission of the DSA. In the alternative, Palumbo asserted claims for breach of contract,
  21   breach of the implied covenant of good faith, and unfair business practices. (Palumbo did
  22   not assert that he was entitled to the Aggregate Development Fee. Indeed, it would not have
  23   been possible for Palumbo to recover that fee, because the proposed sale of the Property
  24   had not yet closed—a fact that is clear from the face of the operative complaint. [“The sale
  25   of the Property, if consummated, will be at a sales price that is at least $6 million less than
  26   the current market value of the Property . . . .”] [emphasis added].)
  27          29.      Palumbo also filed a Lis Pendens in Palumbo I. 1169 Hillcrest filed a Motion
  28   to Expunge the Lis Pendens, arguing that Palumbo did not have an interest in the Property
                                                     -7-
                                           FIRST AMENDED COMPLAINT
Case 2:19-cv-06664-DSF-PLA Document 1-1 Filed 08/01/19 Page 12 of 28 Page ID #:17



   1   because it “assigned the rights to purchase and develop the Property, in exchange for forty
   2   percent (40%) of the net profits on the eventual sale of the developed Property.” The Court
   3   granted the motion, after determining that Palumbo did not have an interest in the Property.
   4          30.    After this ruling, Palumbo and 1169 Hillcrest, Moffitt, and NEM 2 entered
   5   into a Settlement Agreement. This agreement provided that Palumbo would dismiss
   6   Palumbo I with prejudice in exchange for 1169 Hillcrest’s agreement that allowed Palumbo
   7   to market and purchase the Property for a limited period of time. A copy of the Settlement
   8   Agreement is attached as Exhibit 2 to this Complaint.
   9          31.    The Settlement Agreement specifically preserved Palumbo’s right to bring an
  10   action such as this one. Section 2 provides (a) that the DSA is valid and enforceable; (b)
  11   that “Palumbo is entitled to a ‘Development Services Fee,’ as defined in Schedule 5.1 of
  12   the DSA, upon the sale of the Property by 1169 Hillcrest, LLC to any other party”; and (c)
  13   “an action to resolve any prospective dispute over the meaning and interpretation of the
  14   DSA is not barred by this Agreement.” (Ex. 3 at pp. 2-3 [emphasis added].) In addition,
  15   Section 1(h) provides: “This release . . . does not effect [sic] any new conduct that would
  16   constitute a breach of the DSA after the execution of this Agreement.”
  17          32.    The Settlement Agreement incorporated the venue and choice of law
  18   provisions of the DSA. This means an action based on the Settlement Agreement must be
  19   decided by a California court located in Los Angeles County, who will apply California
  20   law.
  21          33.    Pursuant to the Settlement Agreement, Palumbo I was dismissed with
  22   prejudice on December 15, 2015.
  23                  The Skyview Federal Court Action and Soltani Release.
  24          34.    While Palumbo I was pending, Skyview filed a separate action in state court
  25   against 1169 Hillcrest and NEM 2 seeking to enforce the Vacant Land Purchase Agreement.
  26   NEM 2 availed itself of California courts by removing that action to United States District
  27   Court. NEM 2 did not contest this Court had jurisdiction over it in the Skyview action.
  28   Moffitt, 1169 Hillcrest, NEM 2, Skyview, Alex Soltani (Skyview’s owner), Palumbo
                                                    -8-
                                         FIRST AMENDED COMPLAINT
Case 2:19-cv-06664-DSF-PLA Document 1-1 Filed 08/01/19 Page 13 of 28 Page ID #:18



   1   Design, and Palumbo then entered mediation. This produced a settlement referred to as the
   2   Soltani Release. The Soltani Release sets forth three separate releases: (1) a release of
   3   Skyview and Soltani by Moffitt, NEM 2, and 1169 Hillcrest (2) a release of Skyview and
   4   Soltani by Palumbo and Palumbo Design, and (3) a release of Moffitt, NEM 2, 1169
   5   Hillcrest, Palumbo Design, and Palumbo by Skyview. The Soltani Release does not contain
   6   a release of Moffitt, NEM 2 LLC, or 1169 Hillcrest by Palumbo. The Soltani Release was
   7   entered into by Moffitt, in his individual capacity, and by NEM 2. The Soltani Release
   8   contains a California choice of law provision.
   9    The Hilton & Hyland Action Against Moffitt, NEM 2 LLC and 1169 Hillcrest LLC
  10                                   in California State Court.
  11          35.    On February 18, 2016, Hilton & Hyland Real Estate, Inc. (“Hilton &
  12   Hyland”) sued Moffitt, NEM 2, and 1169 Hillcrest in state court in California seeking to
  13   recover a real estate commission owed to Hilton & Hyland from the sale of the Property.
  14   Moffitt and NEM 2 appeared in the action and did not contest the court’s exercise of
  15   jurisdiction over them. NEM 2 filed a Cross-Complaint in this action.
  16    The Government’s Forfeiture Complaint and Moffitt’s Claim that He Is Entitled to
  17                    All of the Net Proceeds from the Sale of the Property.
  18          36.    On July 20, 2016, the Government filed civil forfeiture complaints against
  19   numerous properties, including 1169 North Hillcrest Road. On August 12, 2016, the
  20   Government and 1169 Hillcrest entered into a stipulation whereby 1169 Hillcrest would
  21   sell the Property for a minimum of $23 million, and the Government would lift its lis
  22   pendens against the property and accept the net proceeds of the sale as substitute res.
  23          37.    Moffitt filed a claim in the forfeiture action in which he asserted an
  24   ownership interest in the Property. Palumbo also filed a claim on September 8, 2016.
  25   Palumbo’s claim asserted an interest in “40% of the profits of any sale of the Property.”
  26          38.    1169 Hillcrest filed a motion to strike Palumbo’s claim for lack of standing.
  27   The Court granted the motion. The Court explained that Palumbo had a contractual interest
  28   in the proceeds of any sale of the Property, but did not have an interest in the Property
                                                    -9-
                                          FIRST AMENDED COMPLAINT
Case 2:19-cv-06664-DSF-PLA Document 1-1 Filed 08/01/19 Page 14 of 28 Page ID #:19



   1   itself:
   2             Fundamentally, Palumbo is owed payment for its services by 1169 Hillcrest.
                 That amount is calculated based on the sale price of the Property less certain
   3             enumerated costs of developing the Property. [Citation omitted]. This is not
                 a claim against the Property; it is a claim for payment from 1169 Hillcrest that
   4             happens to be related to the value of the Property.
   5             There is no indication that anyone is wrongfully detaining money owed to
                 Palumbo at this time. Under the contract between Palumbo and 1169
   6             Hillcrest, Palumbo was to be paid after the sale of the Property. The sale did
                 not occur prior to the filing of this forfeiture action. . . . The Property and the
   7             proceeds of sale of the Property are necessarily detained pending resolution
                 of this action by the operation of the civil forfeiture statutes and rules.
   8             Palumbo might, at best, be entitled to a constructive trust over profits derived
                 from sale of the Property if 1169 Hillcrest were to (1) take possession of the
   9             profits and (2) then withhold them. Neither of those things have happened
                 nor will happen prior to the resolution of this forfeiture action.
  10
  11             39.    As this ruling makes clear, (1) 1169 Hillcrest was not required under the
  12   DSA to pay Palumbo until after the sale of the Property closed, and (2) the Property had
  13   not been sold as of July 20, 2016, the date when the forfeiture action was filed.
  14             40.    On information and belief, the sale of the Property from 1169 Hillcrest to
  15   Skyview finally closed on October 25, 2016. However, distribution of these funds did not
  16   occur immediately. Rather, the distributions were governed by a stipulation and consent
  17   judgement entered on May 26, 2017 between the United States, Neil Moffitt, and 1169
  18   Hillcrest. The stipulation provides that “[t]he net proceeds of the sale of the [Property] shall
  19   be held in the client trust account of [1169 Hillcrest’s] attorney . . . pending distribution
  20   according to the judgment.” It requires Moffitt to file a Form 1040 for 2016, and provides
  21   that “sufficient funds from the IOLTA Account shall be directed to the IRS to fully pay
  22   Moffitt’s tax liabilities . . . for tax years 2015 and 2016 . . . .” (Id., at p. 6.) Following the
  23   payment of these liabilities, the stipulation provides for payment of the proceeds of the sale
  24   to 1169 Hillcrest LLC and Moffitt. (Id. at p. 7.) As part of this stipulation, “parties [Moffitt]
  25   agree that any dispute arising between or among the parties to this Stipulation shall be
  26   resolved by the United States District Court for the Central District of California. This Court
  27   shall retain jurisdiction to enforce the requested Judgment.” (Id. at 8.) The Court issued an
  28   order adopting it on May 30, 2017.
                                                        - 10 -
                                              FIRST AMENDED COMPLAINT
Case 2:19-cv-06664-DSF-PLA Document 1-1 Filed 08/01/19 Page 15 of 28 Page ID #:20



   1                             Palumbo Sends a Notice of Termination.
   2             41.   Section 8.4 of the DSA, entitled “Determination of Termination Event,”
   3   provides that “[i]f either party . . . shall make a claim that a Termination Event has occurred,
   4   such party shall provide written notice to the other party . . . .” Thereafter, the party
   5   receiving the notice “shall have the right to dispute whether a Termination Event has
   6   occurred only by submitting such dispute to arbitration within seven days of receipt of such
   7   notice.” The provision goes on to provide: “Failure to submit such dispute to arbitration
   8   within such seven-day period shall be deemed to constitute an irrevocable, binding
   9   admission that a Termination Event has occurred.”
  10             42.   On February 22, 2019, Palumbo sent a notice to 1169 Hillcrest and Moffitt
  11   pursuant to Section 8.4 of the DSA, alerting them that the sale of the Property to Skyview
  12   constituted a “termination event” within the meaning of that provision. Under the terms of
  13   that provision, Moffitt then had seven days to initiate arbitration disputing that termination
  14   had occurred. Moffitt did not do so. Accordingly, he is deemed to have made “an
  15   irrevocable, binding admission that” the sale constituted a termination event. A copy of the
  16   Notice of Termination is attached hereto as Exhibit 3.
  17                                   FIRST CAUSE OF ACTION
  18                                       (Breach of Contract -
  19                                      Against All Defendants)
  20          43.      Plaintiff incorporates paragraphs 1 through 42 above as though fully set forth
  21   herein.
  22          44.      Plaintiff has performed, or been excused from performing, all or substantially
  23   all of the obligations required of him under the DSA.
  24          45.      Section 8.1 of the DSA, entitled “Termination,” provides that Palumbo’s
  25   appointment may be terminated if, inter alia, 1169 Hillcrest “giv[es] Palumbo written
  26   notice” that “the Project and/or the Property is sold by the owner.” Section 8.3, entitled
  27   “Compensation of Palumbo on Termination,” provides, in relevant part:
  28             If Palumbo’s appointment under this Agreement is terminated under Section
                                                     - 11 -
                                           FIRST AMENDED COMPLAINT
Case 2:19-cv-06664-DSF-PLA Document 1-1 Filed 08/01/19 Page 16 of 28 Page ID #:21



   1          8.1, within 60 days after such termination, the Owner shall pay to Palumbo
              all amounts earned by (in accordance with Section 5.1) and owing to
   2          Palumbo under this Agreement (including any amount owing under Section
              5.1), calculated as of the date of termination, including the Aggregate
   3          Development Fee less the aggregate of all Monthly Draws in the event this
              Agreement is terminated due to a sale of the Project and/or the Property.
   4
              46.     Putting these provisions of the DSA together, the DSA provides that (1) 1169
   5
       Hillcrest is required to pay Palumbo his share of the profits after the Property is sold but
   6
       (2) Palumbo’s right to receive Monthly Draws, and 1169 Hillcrest’s right to receive a
   7
       preferential return on its investment in the Property, terminates as of the date Palumbo’s
   8
       appointment as manager and developer is terminated.
   9
              47.     On February 22, 2019, Palumbo sent a notice to 1169 Hillcrest and Moffitt
  10
       pursuant to Section 8.4 of the DSA, alerting them that the sale of the Property to Skyview
  11
       constituted a “termination event” within the meaning of that provision. Under the terms of
  12
       that provision, Moffitt then had seven days to initiate arbitration disputing that termination
  13
       had occurred. Moffitt did not do so. Accordingly, he is deemed to have made “an
  14
       irrevocable, binding admission that” the sale constituted a termination event.
  15
              48.     Defendants breached the DSA by failing to compensate Plaintiff under its
  16
       express terms, although repeated demand has been made.
  17
              49.     As a result of Defendants’ breach of the DSA, there is now due, owing, and
  18
       unpaid to Plaintiff under the DSA an amount equal to 40% of Net Profits from the sale of
  19
       the Property, plus interest at the maximum rate provided by law.
  20
              50.     On information and belief, the money received by Defendant 1169 Hillcrest
  21
       has been transferred to Defendants NEM 2 and Moffitt. By virtue of Defendants NEM 2
  22
       and Moffitt’s wrongful retention of Palumbo Design’s share of the Aggregate Development
  23
       Fee, Plaintiff is entitled to an order declaring that Defendants NEM 2 and Moffitt hold said
  24
       funds and any proceeds thereof and any other property acquired therewith as a constructive
  25
       trustee for the benefit of Plaintiff, and should be compelled to convey these monies or
  26
       properties to Plaintiff.
  27
                                    SECOND CAUSE OF ACTION
  28
                                                    - 12 -
                                          FIRST AMENDED COMPLAINT
Case 2:19-cv-06664-DSF-PLA Document 1-1 Filed 08/01/19 Page 17 of 28 Page ID #:22



   1                              (Quantum Meruit Against All Defendants)
   2             51.   Plaintiff incorporates paragraphs 1 through 50 above as though fully set forth
   3   herein.
   4             52.   Starting in 2014, Plaintiff performed services in connection with the Property.
   5             53.   Defendants knew that such services were being provided to them by Plaintiff.
   6             54.   Plaintiff’s involvement in the Property was of substantial benefit to the
   7   Defendants. The fair and reasonable value of the services provided by Plaintiff to the
   8   Defendants was in excess of $2,000,000.
   9             55.   Although Defendants have received substantial profit from the sale of the
  10   Hillcrest Property, they have refused to compensate Plaintiff for the reasonable value of his
  11   services. This unpaid amount plus interest at the maximum allowed by law on this amount
  12   is sought by Plaintiff. Plaintiff will seek leave to amend this Complaint according to proof
  13   at the time of trial with respect to the total amount of damages and interest.
  14             56.   On information and belief, the money received by Defendant 1169 Hillcrest
  15   has been transferred to Defendants NEM 2 and Moffitt. By virtue of Defendants NEM 2
  16   and Moffitt’s wrongful retention of Palumbo Design’s share of the Aggregate Development
  17   Fee, Plaintiff is entitled to an order declaring that Defendants NEM 2 and Moffitt hold said
  18   funds and any proceeds thereof and any other property acquired therewith as a constructive
  19   trustee for the benefit of Plaintiff, and should be compelled to convey these monies or
  20   properties to Plaintiff.
  21                                      PRAYER FOR RELIEF
  22   WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
  23             1.    For compensatory damages for any and all economic loss, detriment, and
  24   damage according to proof at trial, plus interest on this amount at the maximum rate allowed
  25   by law;
  26             2.    For an order declaring that Defendants hold Plaintiff’s interests in the monies
  27   obtained by them as constructive trustee for Plaintiff, for an order compelling them to
  28   convey to Plaintiff these monies, and, to the extent that all or portions of said monies have
                                                     - 13 -
                                            FIRST AMENDED COMPLAINT
Case 2:19-cv-06664-DSF-PLA Document 1-1 Filed 08/01/19 Page 18 of 28 Page ID #:23



   1   been transferred to third persons with no knowledge of their wrongful acquisition/retention
   2   of such funds and for valuable consideration (“Transferred Property”), for an order
   3   requiring Defendants to pay Plaintiff an amount equal to the value of said Transferred
   4   Property, plus interest thereon;
   5          3.     For an order compelling Defendants to account for any monies improperly
   6   obtained by them as alleged herein, and to pay the amount determined to be due Plaintiff
   7   pursuant to said accounting;
   8          4.     For disgorgement of any money and property by which Defendants unjustly
   9   enriched themselves as a result of their unlawful conduct as alleged herein;
  10          5.     For pre-judgment interest according to proof at trial;
  11          6.     For costs of suit incurred herein; and
  12          7.     For any such other and further relief as the Court may deem just and proper.
  13
  14   Dated: June 21, 2019
  15
                                                 By:
  16                                                    ______________________________
  17                                                    Laurence M. Berman
                                                        Berman Litigation Group
  18                                                    David R. Baake
  19                                                    Baake Law LLC
                                                        Attorneys for Plaintiff Palumbo Design
  20                                                    LLC
  21
  22
  23
  24
  25
  26
  27
  28
                                                   - 14 -
                                          FIRST AMENDED COMPLAINT
Case 2:19-cv-06664-DSF-PLA Document 1-1 Filed 08/01/19 Page 19 of 28 Page ID #:24




                             EXHIBIT 1
Case 2:19-cv-06664-DSF-PLA Document 1-1 Filed 08/01/19 Page 20 of 28 Page ID #:25




                             DEVELOPMENT SERVICES AGREEMENT

         This Development Services Agreement (this "Agreement") is entered into as of
     March_, 2014 by:

                      1169 HILLCREST, LLC, a Nevada limited liability company (the "Owner"),

     and
                      PALUMBO DESIGN, LLC a California limited liability company ("Palumbo").


                                                  RECITALS

             Whereas the Owner will purchase and own and upon purchase will develop certain real
     estate in Beverly Hills, California for the construction of an elite high-end residence (the
     "Project"); and

            Whereas the Owner wishes to engage Palumbo to perform the Project Services
     (hereinafter defined) on the terms and conditions set forth in this Agreement;

             Now, therefore, in consideration of their respective agreements in this Agreement, and
     for other valuable consideration, the adequacy and sufficiency of which the Owner and Palumbo
     hereby acknowledge, the Owner and Palumbo hereby agree as follows:

     1.      DEFINITIONS AND CONSTRUCTION

             1.1.     Definitions.

            As used in this Agreement, the following terms have the meanings given to them in this
     Section 1.1.

                      (a)     "AAA" has the meaning set forth in Section 9.2.

                     (b)     "Affiliate" of any party means any Person which, directly or indirectly,
     controls, is controlled by, or is under common control with, the party for which an affiliation is
     being determined

                      (c)     "Agreement" has the meaning set forth in the preamble.

                   (d)   "Approved Plans" means the plans and specifications for the Project,
     approved by the Owner, as modified by the Owner from time to time.

                      ( e)    "Arbitration" means the arbitration procedures provided in Section 9.

                   (f)     "Architect" means the architect or architects engaged by the Owner in
     connection with the planning, programming, design and construction of the Project.



     LV 420197324v3
Case 2:19-cv-06664-DSF-PLA Document 1-1 Filed 08/01/19 Page 21 of 28 Page ID #:26




                         (g)   "Bankruptcy Event" means the occurrence of any of the following events:

                               (1)    Palumbo or the Owner making a general assignment for the benefit
     of its creditors;

                               (2)    Palumbo or the Owner filing any petition or answer seeking any
     reorganization, liquidation, dissolution, adjustment or declaration of bankruptcy or insolvency or
     similar relief for itself under any present or future law relating to bankruptcy, insolvency or relief
     for debtors;

                             (3)    a court of competent jurisdiction entering an order, judgment or
     decree approving a petition filed against Palumbo or the Owner seeking any such reorganization,
     liquidation, dissolution, adjustment, declaration or similar relief for Palumbo or the Owner, and
     the party that is the subject of such petition acquiescing in the entry of the order, judgment or
     decree or the order, judgment or decree remaining unvacated and unstayed for 30 days; or

                           (4)     any trustee in bankruptcy, receiver, liquidator or any other officer
     with similar powers being appointed for Palumbo or the Owner or for all or any substantial part
     of its property and assets, and either Palumbo or the Owner consenting or acquiescing to such
     appointment or such appointment remaining unvacated and unstayed for a total of 90 days.

                    (h)    "Bi-Monthly Progress Reports" means a report which shall include a
     comparison of actual expenditures to those provided for in the Budget, and a comparison of
     forecasted expenditures to those provided for in the Budget.

                  (i)    "Budget" means, the development budget for the Project approved by the
     Owner, which budget shall be set forth in the form provided in Schedule 1.1 (i).

                    (j)      "Business Day" means any day other than a Saturday, Sunday or a
     statutory holiday in the United States.

                      (k)      "Change of Control" shall be deemed to have occurred if:

                           (1)    any Person or group of Persons acting in concert, other than
     Michael Palumbo acquires or becomes entitled to fifty percent (50%) or more of the combined
     voting power of the Persons entitled to elect the directors (or comparable positions) of Palumbo;
     or

                            (2)     there is otherwise a change in the power, directly or indirectly, to
     direct or cause the direction of the management and policies of Palumbo, whether by contract or
     otherwise, and either alone or in conjunction with others.

                    (1)     "Conceptual Budget and Schedule" means the conceptual budget and
     schedule for the Project that has been approved by the Owner as at the date of this Agreement,
     and is attached as Schedule 1.1(1).

                   (m)    "Construction Loan" means any construction loan to be made to the
     Owner for the purpose of financing the costs of the Project.

                                                                            Development Services Agreement   I   2
     LV 420197324v3
Case 2:19-cv-06664-DSF-PLA Document 1-1 Filed 08/01/19 Page 22 of 28 Page ID #:27




                    (n)    "Consultant" means any Person (other than Palumbo) engaged by the
     Owner to provide architectural, engineering, design, structural, mechanical, electrical,
     landscaping, legal, marketing and sales, accounting or other consulting services in connection
     with the planning, approvals, programming, permitting, design, sales or marketing of the Project.

                    (o)    "Contingency Reserve" means the amount specifically designated in the
     Budget as a contingency or a reserve, including any amount reallocated to such contingency or
     reserve as approved by the Owner.

                    (p)    "Default" means any material breach or default under this Agreement, if
     such material breach or default continues uncured for a period of 30 days after the breaching or
     defaulting party receives written notice of the nature of such breach or default; provided,
     however, if such material breach or default can be cured but cannot, with diligence, be cured
     within such 30-day period, then such material breach or default shall not constitute a Default if
     the breaching or defaulting party shall promptly commence and at all times thereafter diligently
     pursue the cure of such material breach or default and such material breach or default shall be
     cured within 60 days after the breaching or defaulting party receives such notice.

                     (q)    "Development Approvals" means all approvals and permits from any
     federal, state, municipal or other governmental or regulatory authority required under applicable
     laws and regulations for the planning, programming, permitting, design, construction,
     development and use of the Project.

                   (r)     "Development Schedule" means the schedule for development of the
     Project approved by the Owner, and as may be amended from time to time by the Owner.

                    (s)     "Disbursement Account" means an account of the Owner into which the
     Owner shall deposit or transfer, in accordance with Section 3.5, any sums payable in connection
     with the Project Services.

                      (t)   "Expedited Arbitration" has the meaning set forth in Section 9.2.

                      (u)   "General Contractor" means the general contractor for the Project selected
     by Owner.

                      (v)   "Lender" means any party making Project Financing available to the
     Owner.

                      (w)   "Owner" has the meaning set forth in the preamble.

                      (x)   "Palumbo" has the meaning set forth in the preamble.

                    (y)    "Performance Standard" means the standard of performance maintained by
     Palumbo, which shall be in a manner consistent with the care, skill, prudence and diligence that a
     prudent Person acting in a like capacity and possessing expertise with respect to such matters
     would use in the conduct of an enterprise of like character and with like aims.



                                                                          Development Services Agreement   I   3
     LV 420197324v3
Case 2:19-cv-06664-DSF-PLA Document 1-1 Filed 08/01/19 Page 23 of 28 Page ID #:28




                    (z)    "Person" includes any individual, corporation, corporate body,
     partnership, limited partnership, limited liability company, joint venture, trust, estate,
     unincorporated association or other entity or any government or governmental or regulatory
     authority however designated or constituted.

                     (aa)    "Project Costs" means the actual costs incurred by Owner in connection
     with the Project, excluding (1) any expenditures the cost of which is covered by funds from a
     Contingency Reserve (whether through reallocation or otherwise), (2) any amount payable for a
     particular line item in excess of the amount provided for that item in the Approved Budget and
     (3) any costs incurred by Palumbo in providing Development Services.

                     (bb) "Project Financing" means any loan, line of credit or other credit facility
     of the Owner that finances any Project Costs and any other fees, costs, expenses, indebtedness
     and other monetary obligations payable, incurred or assumed by the Owner in connection with
     the acquisition, planning, programming, permitting, design, construction and development of the
     Property.

                      (cc)   "Project Services" has the meaning set forth in Section 2.1.

                    (dd) "Project" means the construction of an elite high-end residence on the
     Property in accordance with the Plans.

                   (ee)    "Property" means the real property and premises located at 1169 Hillcrest
     Road, Beverly Hills, California 90210.

                      (ff)   "Sale Proceeds" means the gross selling price of the Property.

                    (gg) "Services Contractor" means any Person engaged by or on behalf of the
     Owner to perform services relating to the Project, including the provision of materials, supplies,
     machinery, plant, equipment, fixtures, furnishings, inventory or any other fixed property or
     chattels with respect to the Project, but Services Contractor does not include Palumbo, the
     General Contractor or Trade Contractors.

                      (hh)   "Termination Event" has the meaning set forth in Section 8.1.

                    (ii)    "Trade Contractor" means any person engaged directly by the General
     Contractor to perform construction relating to the Project, including the provision of materials,
     supplies, machinery, plant, equipment, fixtures, furnishings, inventory or any other fixed
     property or chattels with respect to the development and construction of the Project.

             1.2.     Interpretation of Certain Terms.

                    (a)    Unless otherwise specified, all references to "Articles," "Sections,"
     "subsections" and "Schedules" shall be deemed to refer to the designated articles, sections,
     subsections, schedules and other subdivisions of this Agreement;




                                                                            Development Services Agreement   I   4
     LV 420197324v3
Case 2:19-cv-06664-DSF-PLA Document 1-1 Filed 08/01/19 Page 24 of 28 Page ID #:29




                    (b)    The words "herein," "hereof and "hereunder" and other words of similar
     import refer to this Agreement as a whole and not to any particular article, section, subsection,
     Schedule or other subdivision of this Agreement.

                    (c)      The word "including" shall not be construed to limit any general
     statement, term or matter to the specific item or matter set forth immediately following such
     word or to similar items or matters, whether or not non-limiting language (such as "without
     limitation" or "but not limited to") is used in connection with such word, but rather shall be
     construed to refer to all other items or matters that could reasonably fall within the scope of such
     general statement, term or matter.

             1.3.     Currency.

             All references to currency are deemed to mean lawful money of the United States of
     America, and all amounts to be paid or calculated pursuant to this Agreement are to be paid or
     calculated in lawful money of the United States of America.

             1.4.     Gender and Number.

             As the context may require, as used in this Agreement, any singular term shall be deemed
     to include and refer to any plural version of such term; and any masculine term shall be deemed
     to include and refer to any feminine or neuter version of such term.

             1.5.     Headings.

           The division of this Agreement into articles and the insertion of headings are for
     convenience of reference only and shall not affect the construction or interpretation of this
     Agreement.

             1.6.     Governing Law.

            This Agreement shall be governed by, and construed in accordance with, the laws of
     California, without giving effect to that State's principles of conflicts of law.

             1. 7.    Schedules.

             The following Schedules are attached to, and form part of, this Agreement:

              Schedule 1.1 (i)          Form of Budget
              Schedule 1.1 (1)          Conceptual Budget and Schedule
              Schedule 5 .1             Development Fee
              Schedule 10.2             Assignment and Assumption Agreement




                                                                           Development Services Agreement   I   5
     LV 420197324v3
Case 2:19-cv-06664-DSF-PLA Document 1-1 Filed 08/01/19 Page 25 of 28 Page ID #:30




     2.      APPOINTMENT OF PALUMBO

             2.1.     Appointment.

            The Owner hereby appoints Palumbo to manage and oversee the planning, approvals,
     programming, permitting, design, construction, and development of the Project (the "Project
     Services") and, in connection therewith, to perform the services hereinafter specified, on the
     terms and conditions set forth in this Agreement. Palumbo hereby accepts such appointment and
     hereby agrees to perform such services and its other duties and responsibilities under this
     Agreement, subject to, and in accordance with, the Performance Standard.

             2.2.     Development Sequencing.

             The Project shall be developed, as follows:

                    (a)    Palumbo has prepared, and the Owner has approved, the Conceptual
     Budget and Schedule for the Project, as provided in Schedule 1.1 (I). The Owner and Palumbo
     acknowledge that as the development process proceeds, Palumbo has prepared or shall prepare,
     for the Owner's approval, the Budget, and the Development Schedule for the Project; and

                    (b)     prior to construction of any component of the Project, Palumbo shall be
     responsible to secure for the Owner all Development Approvals.

             2.3.     Effective Date.

             The effective date of this Agreement shall be the date first written above.

             2.4.     Reimbursement of Deposit Escrow.

            Upon Owner's purchase of the Property, Owner shall pay to Palumbo $150,000.00 to
     reimburse Palumbo for Palumbo's payment of the escrow deposit for the purchase of the
     Property.

             2.5.     Limitation on Authority.

             Palumbo shall have no right or authority under this Agreement, express or implied, to
     commit or otherwise obligate the Owner in any manner whatsoever except to the extent specified
     in this Agreement or specifically authorized in writing by the Owner.

             2.6.     Independent Contractor.

             Palumbo and the Owner expressly disclaim any intention to create a partnership or joint
     venture; nothing in this Agreement shall constitute Palumbo and the Owner as partners or joint
     venturers; and neither Palumbo nor the Owner shall assert, for any purpose, that a partnership or
     joint venture exists between them hereunder. The services to be performed by Palumbo under
     this Agreement shall be performed by Palumbo as an independent contractor and not as agent or
     in any other way as a representative of the Owner.



                                                                            Development Services Agreement   I   6
     LV 420197324v3
Case 2:19-cv-06664-DSF-PLA Document 1-1 Filed 08/01/19 Page 26 of 28 Page ID #:31




             2.7.     Reliance on Owner's Representatives.

            In all dealings with the Owner and in performing its duties, responsibilities and services
     under this Agreement, Palumbo shall be entitled to rely on any instruction, statement or approval
     from any authorized representative of the Owner from time to time. At Palumbo's request, the
     Owner shall provide to Palumbo a list of the Owner's authorized representatives and thereafter
     amend such list from time to time as necessary to reflect any changes in such authorized
     representatives.

     3.      SERVICES

             3 .1.    Development Services.

             Subject to the other terms of this Agreement, including the terms of Sections 2.4, 4.1 and
     4.4, the Owner hereby authorizes Palumbo, and Palumbo hereby agrees, to perform the Project
     Services in accordance with the Performance Standard, including:

                    (a)     negotiating (for execution by the Owner) and managing and directing the
     performance of, all contracts between the Owner and all Consultants, Services Contractors and
     other third parties (other than Trade Contractors) with respect to the Project Services and
     coordinating the activities of such Consultants, Services Contractors and other third parties;

                     (b)    coordinating and managing the preparation of, and any changes to,
     required plans for the Project, including but not limited to: architectural and engineering plans,
     and after Palumbo is satisfied with the form and content of any and all such plans and
     specifications, submitting such plans and specifications to the Owner and causing such plans and
     specifications to be revised as required by the Owner until they are approved by the Owner and
     designated as the Approved Plans.

                  (c)     preparing the budgets for the development of the Project and submitting
     each budget to the Owner for its review and approval prior to the commencement of any
     predevelopment or construction activities on the Project;

                   (d)     preparing any amendments to the Budget and submitting each amendment
     to the Owner for its review and approval, prior to the expenditure of any amounts provided in
     such amendment;

                      ( e)   on behalf of the Owner,

                             (1) applying for and pursuing all Development Approvals for the Project,

                           (2) negotiating and, subject to the approval of the Owner, concluding any
             required agreement with any governmental authority with respect to those Development
             Approvals, and

                           (3) managing and overseeing compliance with the terms and conditions of
             any such agreement and any Development Approvals;


                                                                          Development Services Agreement   I   7
     LV 420197324v3
Case 2:19-cv-06664-DSF-PLA Document 1-1 Filed 08/01/19 Page 27 of 28 Page ID #:32




                    (f)     (1) preparing a proposed master schedule of the sequence and timing of
     basic decisions, design time, documentation, contract awards and construction activities required
     to develop and construct the Project,

                           (2)   submitting such schedules to the Owner for approval and
     designation as the Development Schedule and

                         (3)   revising and updating for the Owner's approval such Development
     Schedule as the planning, programming, approvals, permitting, design, construction and
     development proceeds;

                   (g)     using commercially reasonable efforts to cause the Project Services to
     proceed in accordance with the Development Schedule, Development Approvals, and to proceed
     in accordance with the Development Approvals and the Plans;

                   (h)     on behalf of the Owner, procuring and maintaining insurance coverage for
     the Owner, the Property and the Project in accordance with Section 3.6.

                    (i)    monitoring the progress of the construction of the Project, and ensuring
     that the construction of the Project is being carried out in accordance with the Development
     Approvals, the Development Schedule, the Approved Plans and the Budget or, in the event
     construction is not being so carried out in any material respect, promptly notifying the
     appropriate Persons and the Owner, and overseeing the management and the development of the
     Project by:

                            (1)     establishing and implementing appropriate administrative,
     financial and cost controls for the development of the Project and making suggestions or requests
     for specific design improvements, cost savings and efficiencies;

                           (2)    identifying, in consultation with the Services Contractors,
     Consultants and/or Trade Contractors to participate in the construction of the Project, which
     Services Contractors, Consultants and/or Trade Contractors are reasonably experienced and
     qualified, with adequate capacity and resources, to carry out their duties and obligations in a
     timely manner, and, if applicable, preparing all required tender documents and reviewing all
     tenders;

                           (3)  implementing, in accordance with this Agreement, any decisions of
     the Owner made in connection with the development and construction of the Project or any
     policies and procedures of the Owner relating to such development and construction and
     instructing the General Contractor where such decisions, policies or procedures relate to
     construction matters;

                           (4)     obtaining and using commercially reasonable efforts to maintain in
     full force and effect all usual and normal warranties (excluding those provided by Trade
     Contractors) with respect to work done or materials supplied to the Owner in connection with the
     Project and coordinating and managing rectification of all deficiencies and administration of all
     warranties in accordance, where applicable, with the requirements of any new home warranty
     legislation;

                                                                         Development Services Agreement   I   8
     L V 420197324v3
Case 2:19-cv-06664-DSF-PLA Document 1-1 Filed 08/01/19 Page 28 of 28 Page ID #:33




                            (5)     (i)    if applicable, assist the Owner with obtaining Project
     Financing;

                                    (i)     execute any documents reasonable requested by any Lender
     including, without limitation, an assignment of this Agreement; and

                                   (ii)   preparing and submitting to the Owner periodic draw
     requests under the Project Financing containing such information as is required by the Owner or
     the Lender;

                           (6)    reviewing applications for payment submitted by the General
     Contractor, or any Services Contractor or Consultant and preparing documentation for all
     requests for payments from the Owner, in form and content sufficient to permit the Owner to
     determine the appropriateness of such payments;

                          (7)     preparing and submitting to the Owner (and any other parties
     designated by the Owner) the Bi-Monthly Progress Reports;

                            (8)     when appropriate, obtaining certification of substantial completion
     from the Architect stating that construction completion has occurred;

                          (9)     coordinating efforts by all appropriate parties to complete all
     warranty work and ensuring the quality of such warranty work;

                            (10) promptly notifying the Owner of (i) any actual or anticipated
     material change in the Development Schedule of which Palumbo becomes aware, (ii) actual or
     anticipated material increases in the Budget of which Palumbo becomes aware, (iii) any material
     breaches or defaults under this Agreement of which Palumbo becomes aware, and (iv) any other
     circumstances of which Palumbo becomes aware which may materially impact the ability of the
     Owner to construct the Project in accordance, in all material respects, with the Budget, the
     Approved Plans, the Development Approvals and the Development Schedule;

                            (11) assisting the Owner with respect to negotiations with all applicable
     utility companies, whether governmental or otherwise, for the installation of all applicable utility
     services to the Project on a timely basis, with the Owner bearing the cost of all required utility
     deposits and costs of installation; and

                            (12) performing and administering any and all other services and
     responsibilities with respect to the Project which the Owner requests Palumbo to perform and
     which are within the general scope of the services described in this Section 3;

                   (j)     subject to the terms of Section 3.4, to the extent specified in the Budget
     and provided that funds are available from the Owner, and subject to the satisfactory review and
     approval by Palumbo and the Owner of all supporting documentation and applications for
     payments submitted by any vendor, paying the following amounts, on or before the date when
     such payments are due, for and on behalf of, and in the name of, the Owner:



                                                                           Development Services Agreement   I   9
     LV 420197324v3
